         Case 3:19-cr-00041-BAJ-EWD         Document 52    02/23/21 Page 1 of 3




                       UNITED STATES DISTRICT COURT

                        MIDDLE DISTRICT OF LOUISIANA


 UNITED STATES OF AMERICA CRIMINAL ACTION

 VERSUS

 ISIAH LUCAS NO. 19-00041-BAJ-EWD

                                RULING AND ORDER

       Before the Court is Petitioner s document stylized as a Motion to Receive

Credit for Time Served (Doc. 38). Petitioner asserts that his attorney, Michael

Adams Fiser, guaranteed he would receive credit for the time Petitioner spent in state

custody from March 22, 2018 to M.&rch 27, 2019 while awaiting the adjudication of

his federal case "on this same charge." (Doc. 38, p. 1). However, the Bureau of Prisons


("BOP") has allegedly not granted Petitioner such credit. Mr. Fiser also allegedly told

the Petitioner that, following his sentencing in this Court, his "original state case

would be dismissed. . . but [it] [is] still pending. Id.

       Petitioner's motion is denied as the sentencing court lacks the authority to

grant the relief Petitioner seeks. See In re United States Bureau of Prisons,


Department of Justice, 918 F.3d 431, 439 (5th Cir. 2019) ("[T]he district court lacks

the authority to award or deny credit, [thus] BOP is not bound by its decision.)

Regardless of the merits of Petitioner's claims, (<[a]fter a district court sentences a


federal offender, the Attorney General, through the BOP, has the responsibility for

administering the sentence. United States v. Wilson, 503 U.S. 329, 335 (1992) (citing

18 U.S.C. § 3621(a)). If Petitioner is to obtain the relief he seeks, he must first pursue
         Case 3:19-cr-00041-BAJ-EWD         Document 52       02/23/21 Page 2 of 3




it through the appropriate administrative channels. See id. at 335 ("[TJhe BOP

[maintains] detailed procedures and guidelines for determining the credit available

to prisoners. Federal regulations . . . affordQ prisoners administrative review of the


computation of their credits, and prisoners have been able to seek judicial review of

these computations after exhausting their administrative remedies." (emphasis


added; citations omitted)).

       In addition, Petitioner signed a plea agreement on August 12, 2019. (Doc. 25).

In this plea agreement. Petitioner adopted the following statement as liis own: "I

acknowledge that no promises or assurances have been made to me by anyone as to


what my sentence will be. I understand that representations by my attorney (or


anyone else) regarding application of Sentencing Guidelines and/or my possible

sentence are merely estimates and are not binding on the Court." (Doc. 25, p. 12). As


such, Petitioner presented to the Court that his attorney had not made any promises


regarding his sentence or the disposition of his case. Even were the Court to accept


Petitioners allegations as true, the alleged assertions of Mr. Fiser are not binding on-


tlie Court, and do not constitute a valid basis for relief.
 Case 3:19-cr-00041-BAJ-EWD    Document 52   02/23/21 Page 3 of 3




Accordingly,

IT IS ORDERED that Petitioner's MOTION (Doc. 38) is DENIED.



                                             /^
                 Baton Rouge, Louisiana, this f'—day of February, 2021




                              JUDGE BRIAN A. JACKSON
                              UNITED STATES^DISTRICT COURT
                              MIDDLE DISTRICT OF LOUISIANA
